DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to submission of application on 06-SEP-2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
 a display device configured to display in claim 1 (structure in ¶[0033] / Fig. 5).
a controller configured to obtain … to receive a production workflow … to create a simulation  in claim 1 (structure in ¶[0034] / Fig. 5).
the production workflow is configured to direct in claim 5 (structure in ¶[0035] / Fig. 5).
the production workflow is configured to direct in claim 7 (structure in ¶[0035] / Fig. 5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Riek et al., U.S. Patent Application Publication 2020/0306978 A1 (hereinafter ‘Riek’) in view of
Kraft el al., “How to Teach Your Robot in 5 Minutes: Applying UX Paradigms to Human-Robot-Interaction” (hereinafter ‘Kraft’) [2017].

Regarding Claim 1: A simulator for a production work cell, the simulator comprising: 
Riek teaches a display device configured to display a Graphical User Interface (GUI) to a user; and ([0433] Riek teaches GUI manipulation and date entered by a human operator, i.e. user “…A task definition can be specified by one of various known programming paradigms or by a combination thereof: GUI manipulation of a computer model, teaching mode with a concrete manipulator, parameterised motion commands, learning by demonstration, etc .... based on data entered by a human operator, from CAD files, from a vision system, from force and other sensors, etc…”)
Riek teaches a controller configured to obtain design requirements for robotic assets used by the production work cell, ([0432] Riek teaches in the design the robotic system, i.e. assets, has performance requirements “…In order to design a system for performing a given target task-which can comprise several separate tasks considered as subtasks-the task is part of performance requirements, and Hardware Modules 3 and their configuration are determined such that the robotic system satisfies the performance requirements…”
Further, [0441] Riek teaches the production cell and assets in the determination of the requirements “…6. Perform a final selection of the Production Cell: The list is compared to the existing assets of the production cell or of the factory, that is, to assets that are "in-house". When existing assets match the requirements, and there is no conflict between their next planned maintenance and the size of the batch to be produced, they are selected with priority…”)
Riek teaches to create a simulation of the production work cell based on the production workflow, ([0379] Riek teaches planning the execution of a task, i.e. workflow for a production cell using simulated equipment “…This section gives an example for planning the execution of a task in a concrete manufacturing system, which can be a robotic system or a production cell. The example can be adapted to the planning of a task in a generic production cell, in which the hardware equipment is simulated. The example can also be adapted to re-planning, where the planning starts at some intermediate state of the production cell-be it concrete or simulated-in which some production steps have already taken place, instead of an initial state in which no production steps have taken place yet…”)
Riek teaches wherein the controller is further configured to obtain performance data for the robotic assets, ([0093] Riek teaches determining if the robotic system, i.e. assets meet the performance requirements “…automatically determining, based on their physical characteristics, a set of Hardware Modules and their physical configuration in the robotic system such that the robotic system satisfies the performance requirements…”)
Riek teaches to execute the simulation using the performance data, and ([0205] Riek teaches simulating the actions based on the performed result, i.e. performance data “…simulating actions specified by the process definition being performed by the resulting robotic system”…)
Riek teaches to determine whether the robotic assets meet or exceed the design requirements based on the simulation, ([0677] Riek teaches to simulate the robot assembly to check if it matches performance requirements, i.e. meets requirements “…The CCC can then simulate operation of the robot assembly with the selected modules and check that when simulating the realisation of subtasks, the simulated performance matches requirements…”)
Riek teaches wherein the controller is further configured to display a result of the determination to the user utilizing the GUI. ([0206] Riek teaches displaying the result to the user “…and displaying results of the simulation to a user…”)

Although Riek discloses the GUI and user [as discussed above] no additional discussion of the user input is presented, therefore, Riek does not appear to explicitly disclose
to receive a production workflow for the production work cell from the user via the GUI, and 

However, Kraft teaches to receive a production workflow for the production work cell from the user via the GUI, and (Pg. 945 Fig. 3A-C and Captions Kraft teaches a GUI, as shown in the figures, which receives input from a user for mapping a work cell process of a robotic assembly and workflow, as shown in the figure “…Fig. 3: The click dummy workflow was designed to center around a central (a) virtual working canvas. (b) Additional confirmation screens were tested, and a new (c) style of mapping a process to a workcell was evaluated…”)


    PNG
    media_image1.png
    280
    385
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    279
    390
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    274
    390
    media_image3.png
    Greyscale

Riek and Kraft are analogous art because they are from the same field of endeavor, planning robotic operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the display device configured to display a Graphical User Interface (GUI) to a user as disclosed by Riek to receive a production workflow for the production work cell from the user via the GUI as disclosed by Kraft.
One of ordinary skill in the art would have been motivated to make this modification in order to redesign the user input for improved system usability for input of the workflow as discussed by Kraft on pg. 943 right col ¶2 “…We began the redesign process by analyzing the task-based GUI’s workflow in a user study with a focus on system usability, the finding of interaction thresholds, and perceived satisfaction of used input types. We discuss some of the study’s findings in this section, while more information about the study and the comparison between the task-based GUI and its redesign approaches can be found in Section V…”. Kraft discusses on pg. 943 left col ¶3 the need for improving the user input over previous CAD user inputs “…CAD-based program GUIs (Graphical User Interface) oftentimes orient themselves on conservative menu structures to compensate for their massive amount of functionality and options in usability. Deep menus are not unusual and demand extensive training before a user is able to use them correctly [11]. When describing the usage of GUIs in HRI research and science, problems appear to be even more drastic. Most GUIs described in papers are proof-of-concepts or simple visualizations of robotic activity and are not meant to be used in an actual working environment outside of the limited test parameters and builds [12]. Yet the presentation of GUIs is described as progressive and a beneficial addition to the actual research and work, although most of the time the GUI itself is in fact not deeply connected to the work, but rather created as an optional extra…”

Regarding Claim 2: Riek and Kraft teach The simulator of claim 1, wherein: 
Riek teaches the performance data for the robotic assets comprises simulated data. ([0379] Riek teaches results of the simulation, i.e. simulated data which can be repeated and modified “…Simulating the targeted task according to the process definition and the other inputs. The end-user can use the results of the simulation to validate the configuration and, if necessary, modify the input. This leads to a modified configuration, and the process is repeated. Iteratively modifying the configuration and simulating can be repeated automatically in order to find an optimal solution…”)

Regarding Claim 3: Riek and Kraft teach The simulator of claim 1, wherein: 
Riek teaches the performance data for the robotic assets comprises data generated by executing programs that control the robotic assets. ([0332-0336] Riek teaches the robotic system using programs to control the manipulator based on sensor data, i.e. control robotic assets “…Operating the robotic system, using the central computation and command unit 10, can involve one or more of the following functions: Performing a programmed action/executing a program. Controlling the manipulator modules 33 based on sensor data. Supervisory control: prevent collisions (using sensors) and maintain safety of operation. Storing process data: enabling quality control, and smart (re-) planning of activities…”)

Regarding Claim 4: Riek and Kraft teach The simulator of claim 1, wherein: 
Riek teaches the performance data for the robotic assets comprises live data feeds from the robotic assets functioning in a physical production cell. ([0412] Riek teaches resources of the production cell known in real time, i.e. live data feed by observation of the cells by use of sensor “…While performing actions for accomplishing one or more tasks, the BOS knows the occupation of each Hardware Module 3, or generally of resources within the production cell in real time. It also knows the status of the parts being processed. This can be accomplished thanks to continuous or frequent observation of the production cell and the parts by the sensors. It allows to adapt the planning, or to re-plan, depending on the outcome of actions being performed…”)

Regarding Claim 8: A method of simulating a production work cell, the method comprising: 
Riek teaches obtaining design requirements for robotic assets used by the production work cell; ([0432] Riek teaches in the design the robotic system, i.e. assets, has performance requirements “…In order to design a system for performing a given target task-which can comprise several separate tasks considered as subtasks-the task is part of performance requirements, and Hardware Modules 3 and their configuration are determined such that the robotic system satisfies the performance requirements…”
Further, [0441] Riek teaches the production cell and assets in the determination of the requirements “…6. Perform a final selection of the Production Cell: The list is compared to the existing assets of the production cell or of the factory, that is, to assets that are "in-house". When existing assets match the requirements, and there is no conflict between their next planned maintenance and the size of the batch to be produced, they are selected with priority…”)
Riek teaches creating a simulation of the production work cell based on the production workflow; ([0379] Riek teaches planning the execution of a task, i.e. workflow for a production cell using simulated equipment “…This section gives an example for planning the execution of a task in a concrete manufacturing system, which can be a robotic system or a production cell. The example can be adapted to the planning of a task in a generic production cell, in which the hardware equipment is simulated. The example can also be adapted to re-planning, where the planning starts at some intermediate state of the production cell-be it concrete or simulated-in which some production steps have already taken place, instead of an initial state in which no production steps have taken place yet…”)
Riek teaches obtaining performance data for the robotic assets; ([0093] Riek teaches determining if the robotic system, i.e. assets meet the performance requirements “…automatically determining, based on their physical characteristics, a set of Hardware Modules and their physical configuration in the robotic system such that the robotic system satisfies the performance requirements…”)
Riek teaches executing the simulation using the performance data; ([0205] Riek teaches simulating the actions based on the performed result, i.e. performance data “…simulating actions specified by the process definition being performed by the resulting robotic system”…)
Riek teaches determining whether the robotic assets meet or exceed the design requirements based on the simulation; and ([0677] Riek teaches to simulate the robot assembly to check if it matches performance requirements, i.e. meets requirements “…The CCC can then simulate operation of the robot assembly with the selected modules and check that when simulating the realisation of subtasks, the simulated performance matches requirements…”)
Riek teaches displaying a result of the determination to the user. ([0206] Riek teaches displaying the result to the user “…and displaying results of the simulation to a user…”)

Although Riek discloses the user [as discussed above] no additional discussion of the user input is presented, therefore, Riek does not appear to explicitly disclose


However, Kraft teaches receiving a production workflow for the production work cell from a user; (Pg. 945 Fig. 3A-C [shown above in claim 1] and Captions Kraft teaches a GUI, as shown in the figures, which receives input from a user for mapping a work cell process of a robotic assembly and workflow, as shown in the figure “…Fig. 3: The click dummy workflow was designed to center around a central (a) virtual working canvas. (b) Additional confirmation screens were tested, and a new (c) style of mapping a process to a workcell was evaluated…”)
Riek and Kraft are analogous art because they are from the same field of endeavor, planning robotic operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the obtaining design requirements for robotic assets used by the production work cell as disclosed by Riek receiving a production workflow for the production work cell from a user as disclosed by Kraft.
One of ordinary skill in the art would have been motivated to make this modification in order to redesign the user input for improved system usability for input of the workflow as discussed by Kraft on pg. 943 right col ¶2 “…We began the redesign process by analyzing the task-based GUI’s workflow in a user study with a focus on system usability, the finding of interaction thresholds, and perceived satisfaction of used input types. We discuss some of the study’s findings in this section, while more information about the study and the comparison between the task-based GUI and its redesign approaches can be found in Section V…”. Kraft discusses on pg. 943 left col ¶3 the need for improving the user input over previous CAD user inputs “…CAD-based program GUIs (Graphical User Interface) oftentimes orient themselves on conservative menu structures to compensate for their massive amount of functionality and options in usability. Deep menus are not unusual and demand extensive training before a user is able to use them correctly [11]. When describing the usage of GUIs in HRI research and science, problems appear to be even more drastic. Most GUIs described in papers are proof-of-concepts or simple visualizations of robotic activity and are not meant to be used in an actual working environment outside of the limited test parameters and builds [12]. Yet the presentation of GUIs is described as progressive and a beneficial addition to the actual research and work, although most of the time the GUI itself is in fact not deeply connected to the work, but rather created as an optional extra…”

Regarding Claim 9: Riek and Kraft teach The method of claim 8, wherein obtaining the performance data comprises: 
Riek teaches obtaining simulated performance data for the robotic assets. ([0379] Riek teaches results of the simulation can be repeated and modified “…Simulating the targeted task according to the process definition and the other inputs. The end-user can use the results of the simulation to validate the configuration and, if necessary, modify the input. This leads to a modified configuration, and the process is repeated. Iteratively modifying the configuration and simulating can be repeated automatically in order to find an optimal solution…”)

Regarding Claim 10: Riek and Kraft teach The method of claim 8, wherein obtaining the performance data comprises: 
Riek teaches executing programs that control the robotic assets to generate the performance data. ([0332-0336] Riek teaches the robotic system using programs to control the manipulator based on sensor data, i.e. control robotic assets “…Operating the robotic system, using the central computation and command unit 10, can involve one or more of the following functions: Performing a programmed action/executing a program. Controlling the manipulator modules 33 based on sensor data. Supervisory control: prevent collisions (using sensors) and maintain safety of operation. Storing process data: enabling quality control, and smart (re-) planning of activities…”)

Regarding Claim 11: Riek and Kraft teach The method of claim 8, wherein obtaining the performance data comprises: 
Riek teaches obtaining live data feeds from the robotic assets functioning in a physical production cell. ([0412] Riek teaches resources of the production cell known in real time, i.e. live data feed by observation of the cells by use of sensor “…While performing actions for accomplishing one or more tasks, the BOS knows the occupation of each Hardware Module 3, or generally of resources within the production cell in real time. It also knows the status of the parts being processed. This can be accomplished thanks to continuous or frequent observation of the production cell and the parts by the sensors. It allows to adapt the planning, or to re-plan, depending on the outcome of actions being performed…”)

Regarding Claim 15: Riek teaches A non-transitory computer-readable medium having programmed instructions which, when executed by a processor, direct the processor to: ([0263] Riek “…the computer program product comprises a computer readable medium having the computer-executable instructions recorded thereon. The computer readable medium preferably is nontransitory; that is, tangible…”)
Riek teaches obtain design requirements for robotic assets used by a production work cell; ([0432] Riek teaches in the design the robotic system, i.e. assets, has performance requirements “…In order to design a system for performing a given target task-which can comprise several separate tasks considered as subtasks-the task is part of performance requirements, and Hardware Modules 3 and their configuration are determined such that the robotic system satisfies the performance requirements…”
Further, [0441] Riek teaches the production cell and assets in the determination of the requirements “…6. Perform a final selection of the Production Cell: The list is compared to the existing assets of the production cell or of the factory, that is, to assets that are "in-house". When existing assets match the requirements, and there is no conflict between their next planned maintenance and the size of the batch to be produced, they are selected with priority…”)
Riek teaches create a simulation of the production work cell based on the production workflow; ([0379] Riek teaches planning the execution of a task, i.e. workflow for a production cell using simulated equipment “…This section gives an example for planning the execution of a task in a concrete manufacturing system, which can be a robotic system or a production cell. The example can be adapted to the planning of a task in a generic production cell, in which the hardware equipment is simulated. The example can also be adapted to re-planning, where the planning starts at some intermediate state of the production cell-be it concrete or simulated-in which some production steps have already taken place, instead of an initial state in which no production steps have taken place yet…”)
Riek teaches obtain performance data for the robotic assets; ([0093] Riek teaches determining if the robotic system, i.e. assets meet the performance requirements “…automatically determining, based on their physical characteristics, a set of Hardware Modules and their physical configuration in the robotic system such that the robotic system satisfies the performance requirements…”)
Riek teaches execute the simulation using the performance data; ([0205] Riek teaches simulating the actions based on the performed result, i.e. performance data “…simulating actions specified by the process definition being performed by the resulting robotic system”…)
Riek teaches determine whether the robotic assets meet or exceed the design requirements based on the simulation; and ([0677] Riek teaches to simulate the robot assembly to check if it matches performance requirements, i.e. meets requirements “…The CCC can then simulate operation of the robot assembly with the selected modules and check that when simulating the realisation of subtasks, the simulated performance matches requirements…”)
Riek teaches display a result of the determination to the user. ([0206] Riek teaches displaying the result to the user “…and displaying results of the simulation to a user…”)

Although Riek discloses the user [as discussed above] no additional discussion of the user input is presented, therefore, Riek does not appear to explicitly disclose
receive a production workflow for the production work cell from a user; 

However, Kraft teaches receive a production workflow for the production work cell from a user; (Pg. 945 Fig. 3A-C [shown above in claim 1] and Captions Kraft teaches a GUI, as shown in the figures, which receives input from a user for mapping a work cell process of a robotic assembly and workflow, as shown in the figure “…Fig. 3: The click dummy workflow was designed to center around a central (a) virtual working canvas. (b) Additional confirmation screens were tested, and a new (c) style of mapping a process to a workcell was evaluated…”)
Riek and Kraft are analogous art because they are from the same field of endeavor, planning robotic operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the obtain design  as disclosed by Riek receive a production workflow for the production work cell from a user as disclosed by Kraft.
One of ordinary skill in the art would have been motivated to make this modification in order to redesign the user input for improved system usability for input of the workflow as discussed by Kraft on pg. 943 right col ¶2 “…We began the redesign process by analyzing the task-based GUI’s workflow in a user study with a focus on system usability, the finding of interaction thresholds, and perceived satisfaction of used input types. We discuss some of the study’s findings in this section, while more information about the study and the comparison between the task-based GUI and its redesign approaches can be found in Section V…”. Kraft discusses on pg. 943 left col ¶3 the need for improving the user input over previous CAD user inputs “…CAD-based program GUIs (Graphical User Interface) oftentimes orient themselves on conservative menu structures to compensate for their massive amount of functionality and options in usability. Deep menus are not unusual and demand extensive training before a user is able to use them correctly [11]. When describing the usage of GUIs in HRI research and science, problems appear to be even more drastic. Most GUIs described in papers are proof-of-concepts or simple visualizations of robotic activity and are not meant to be used in an actual working environment outside of the limited test parameters and builds [12]. Yet the presentation of GUIs is described as progressive and a beneficial addition to the actual research and work, although most of the time the GUI itself is in fact not deeply connected to the work, but rather created as an optional extra…”

Regarding Claim 16: Riek and Kraft teach The non-transitory computer-readable medium of claim 15, wherein the programmed instructions further direct the processor to: 
Riek teaches obtain simulated performance data for the robotic assets. ([0379] Riek teaches results of the simulation can be repeated and modified “…Simulating the targeted task according to the process definition and the other inputs. The end-user can use the results of the simulation to validate the configuration and, if necessary, modify the input. This leads to a modified configuration, and the process is repeated. Iteratively modifying the configuration and simulating can be repeated automatically in order to find an optimal solution…”)

Regarding Claim 17: Riek and Kraft teach The non-transitory computer-readable medium of claim 15, wherein the programmed instructions further direct the processor to: 
Riek teaches execute programs that control the robotic assets to generate the performance data. ([0332-0336] Riek teaches the robotic system using programs to control the manipulator based on sensor data, i.e. control robotic assets “…Operating the robotic system, using the central computation and command unit 10, can involve one or more of the following functions: Performing a programmed action/executing a program. Controlling the manipulator modules 33 based on sensor data. Supervisory control: prevent collisions (using sensors) and maintain safety of operation. Storing process data: enabling quality control, and smart (re-) planning of activities…”)

Regarding Claim 18: Riek and Kraft teach The non-transitory computer-readable medium of claim 15, wherein the programmed instructions further direct the processor to: 
Riek teaches obtain live data feeds from the robotic assets functioning in a physical production cell. ([0412] Riek teaches resources of the production cell known in real time, i.e. live data feed by observation of the cells by use of sensor “…While performing actions for accomplishing one or more tasks, the BOS knows the occupation of each Hardware Module 3, or generally of resources within the production cell in real time. It also knows the status of the parts being processed. This can be accomplished thanks to continuous or frequent observation of the production cell and the parts by the sensors. It allows to adapt the planning, or to re-plan, depending on the outcome of actions being performed…”)

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Riek et al., U.S. Patent Application Publication 2020/0306978 A1 (hereinafter ‘Riek’) in view of
Kraft el al., “How to Teach Your Robot in 5 Minutes: Applying UX Paradigms to Human-Robot-Interaction” (hereinafter ‘Kraft’) [2017] further in view of
Larsen et al., “Collision-free path planning of industrial cooperating robots for aircraft fuselage production” (hereinafter ‘Larsen’) [2015].

Regarding Claim 5: Riek and Kraft teach The simulator of claim 1, wherein: 
Riek teaches the production workflow is configured to direct the robotic assets to simulate fabricating… ([0412] Riek teaches determining the number of units to produce, i.e. fabricating, by simulating the operation “…retrieving, e.g. from specifications provided by the end-user, a number of cycles to be performed by the Hardware Module 3. This number can be determined, for example, from a number of units to be produced in a production run for which the design is intended, and from a number of cycles required for each unit. The latter can be determined by simulating operation of the Hardware Modules 3 for production…”)

Riek and Kraft do not appear to explicitly disclose
a portion of an aircraft.

However, Larsen teaches a portion of an aircraft. (Pg. 2046 right col last ¶ - pg. 2047 left col ¶1 Larsen teaches calculating and determining the production of an aircraft “…As scenario an airplane fuselage production process was considered. The first strategy finds a path by parameterizing the movements of the robots. The second method uses cell decomposition and the master-slave hierarchy principle. Initially a path for the material was calculated and afterwards the required robot poses to transport the material were determined…”)
Riek, Kraft, and Larsen are analogous art because they are from the same field of endeavor, planning robotic operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the production workflow is configured to direct the robotic assets to simulate fabricating as disclosed by Riek and Kraft by a portion of an aircraft as disclosed by Larsen.
One of ordinary skill in the art would have been motivated to make this modification in order to improve production cost and quantity by increasing the amount of automation as discussed on pg. 2042 left col ¶1 by Larsen “In the last years oil prices were constantly rising. The aircraft manufacturers take an interest in building lighter helicopters or airplanes which save fuel over their long lifetime. In the last years a lot of new airplanes have been developed which have a high amount of carbon fiber reinforced plastics (CFRP) in their structural weight. A very famous airplane is the AIRBUS A380 with 20% and the AIRBUS A350 with 50 %. Fibers which are made of carbon are very thin and very strong. Components made of CFRP offer the highest strength-to-weight ratios compared to any other material. Another very interesting characteristic is their superior thermal and conductive properties [1]. This makes them very interesting for car, aerospace and sports industries. At the moment most of the CFRP production steps are manual labor intensive. To make the production cost-efficient with a high quality and quantity it is very important to automate these steps.”

Regarding Claim 6: Riek, Kraft, and Larsen teach The simulator of claim 5, wherein: 
Larsen teaches the portion comprises at least one of a wing and a fuselage of the aircraft. (Pg. 2042 right col ¶3 Larsen teaches the assemblies are a fuselage or wing “…One reason for this is that the assemblies e.g. a fuselage or a wing are much bigger…”)

Regarding Claim 7: Riek and Kraft teach The simulator of claim 1, wherein: 
Riek teaches the production workflow is configured to direct the robotic assets functioning in a physical production cell ([0174] Riek teaches the robotic system performing the production “…performing the steps for planning operation of the robotic system, taking into account the current status of Hardware Modules, thereby allocating Hardware Modules to actions as production progresses, flexibly adapting the allocation to the evolving production process…”)

Riek and Kraft do not appear to explicitly disclose
to fabricate a portion of an aircraft.

However, Larsen teaches to fabricate a portion of an aircraft. (Pg. 2043 left col ¶2 Larsen teaches productions, i.e. fabricate of an AIRBUS A320, i.e. aircraft “…Fig. 2 shows a sequence of steps of the CFRP production with cooperating robots. The cut pieces are manually put on a table where the robots pick them up. During the pickup phase the robots form the 2m piece from 2D into 3D. Afterwards the cut piece is transported into the tool form which in this case is the lower fuselage of an AIRBUS A320. There it is fixated with punctual heat. The robots are equipped with specially designed end-effectors, which work similar to a vacuum cleaner, to handle the material…”)
Riek, Kraft, and Larsen are analogous art because they are from the same field of endeavor, planning robotic operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the production workflow is configured to direct the robotic assets functioning in a physical production cell as disclosed by Riek and Kraft by to fabricate a portion of an aircraft as disclosed by Larsen.
One of ordinary skill in the art would have been motivated to make this modification in order to improve production cost and quantity by increasing the amount of automation as discussed on pg. 2042 left col ¶1 by Larsen “In the last years oil prices were constantly rising. The aircraft manufacturers take an interest in building lighter helicopters or airplanes which save fuel over their long lifetime. In the last years a lot of new airplanes have been developed which have a high amount of carbon fiber reinforced plastics (CFRP) in their structural weight. A very famous airplane is the AIRBUS A380 with 20% and the AIRBUS A350 with 50 %. Fibers which are made of carbon are very thin and very strong. Components made of CFRP offer the highest strength-to-weight ratios compared to any other material. Another very interesting characteristic is their superior thermal and conductive properties [1]. This makes them very interesting for car, aerospace and sports industries. At the moment most of the CFRP production steps are manual labor intensive. To make the production cost-efficient with a high quality and quantity it is very important to automate these steps.”

Regarding Claim 12: Riek and Kraft teach The method of claim 8, wherein: 
Riek teaches the production workflow directs the robotic assets to simulate fabricating… ([0412] Riek teaches determining the number of units to produce, i.e. fabricating, by simulating the operation “…retrieving, e.g. from specifications provided by the end-user, a number of cycles to be performed by the Hardware Module 3. This number can be determined, for example, from a number of units to be produced in a production run for which the design is intended, and from a number of cycles required for each unit. The latter can be determined by simulating operation of the Hardware Modules 3 for production…”)

Riek and Kraft do not appear to explicitly disclose
a portion of an aircraft.

However, Larsen teaches a portion of an aircraft. (Pg. 2046 right col last ¶ - pg. 2047 left col ¶1 Larsen teaches calculating and determining the production of an aircraft “…As scenario an airplane fuselage production process was considered. The first strategy finds a path by parameterizing the movements of the robots. The second method uses cell decomposition and the master-slave hierarchy principle. Initially a path for the material was calculated and afterwards the required robot poses to transport the material were determined…”)
Riek, Kraft, and Larsen are analogous art because they are from the same field of endeavor, planning robotic operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the production workflow directs the robotic assets to simulate fabricating as disclosed by Riek and Kraft by a portion of an aircraft as disclosed by Larsen.
One of ordinary skill in the art would have been motivated to make this modification in order to improve production cost and quantity by increasing the amount of automation as discussed on pg. 2042 left col ¶1 by Larsen “In the last years oil prices were constantly rising. The aircraft manufacturers take an interest in building lighter helicopters or airplanes which save fuel over their long lifetime. In the last years a lot of new airplanes have been developed which have a high amount of carbon fiber reinforced plastics (CFRP) in their structural weight. A very famous airplane is the AIRBUS A380 with 20% and the AIRBUS A350 with 50 %. Fibers which are made of carbon are very thin and very strong. Components made of CFRP offer the highest strength-to-weight ratios compared to any other material. Another very interesting characteristic is their superior thermal and conductive properties [1]. This makes them very interesting for car, aerospace and sports industries. At the moment most of the CFRP production steps are manual labor intensive. To make the production cost-efficient with a high quality and quantity it is very important to automate these steps.”

Regarding Claim 13: Riek, Kraft, and Larsen teach The method of claim 12, wherein: 
Larsen teaches the portion comprises at least one of a wing and a fuselage of the aircraft. (Pg. 2042 right col ¶3 Larsen teaches the assemblies are a fuselage or wing “…One reason for this is that the assemblies e.g. a fuselage or a wing are much bigger…”)

Regarding Claim 14: Riek and Kraft teach The method of claim 8, wherein: 
Riek teaches the production workflow directs the robotic assets functioning in a physical production cell ([0174] Riek teaches the robotic system performing the production “…performing the steps for planning operation of the robotic system, taking into account the current status of Hardware Modules, thereby allocating Hardware Modules to actions as production progresses, flexibly adapting the allocation to the evolving production process…”)

Riek and Kraft do not appear to explicitly disclose
to fabricate a portion of an aircraft.

However, Larsen teaches to fabricate a portion of an aircraft. (Pg. 2043 left col ¶2 Larsen teaches productions, i.e. fabricate of an AIRBUS A320, i.e. aircraft “…Fig. 2 shows a sequence of steps of the CFRP production with cooperating robots. The cut pieces are manually put on a table where the robots pick them up. During the pickup phase the robots form the 2m piece from 2D into 3D. Afterwards the cut piece is transported into the tool form which in this case is the lower fuselage of an AIRBUS A320. There it is fixated with punctual heat. The robots are equipped with specially designed end-effectors, which work similar to a vacuum cleaner, to handle the material…”)
Riek, Kraft, and Larsen are analogous art because they are from the same field of endeavor, planning robotic operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the production workflow directs the robotic assets functioning in a physical production cell as disclosed by Riek and Kraft by to fabricate a portion of an aircraft as disclosed by Larsen.
One of ordinary skill in the art would have been motivated to make this modification in order to improve production cost and quantity by increasing the amount of automation as discussed on pg. 2042 left col ¶1 by Larsen “In the last years oil prices were constantly rising. The aircraft manufacturers take an interest in building lighter helicopters or airplanes which save fuel over their long lifetime. In the last years a lot of new airplanes have been developed which have a high amount of carbon fiber reinforced plastics (CFRP) in their structural weight. A very famous airplane is the AIRBUS A380 with 20% and the AIRBUS A350 with 50 %. Fibers which are made of carbon are very thin and very strong. Components made of CFRP offer the highest strength-to-weight ratios compared to any other material. Another very interesting characteristic is their superior thermal and conductive properties [1]. This makes them very interesting for car, aerospace and sports industries. At the moment most of the CFRP production steps are manual labor intensive. To make the production cost-efficient with a high quality and quantity it is very important to automate these steps.”

Regarding Claim 19: Riek and Kraft teach The non-transitory computer-readable medium of claim 15, wherein: 
Riek teaches the production workflow directs the robotic assets to simulate fabricating… ([0412] Riek teaches determining the number of units to produce, i.e. fabricating, by simulating the operation “…retrieving, e.g. from specifications provided by the end-user, a number of cycles to be performed by the Hardware Module 3. This number can be determined, for example, from a number of units to be produced in a production run for which the design is intended, and from a number of cycles required for each unit. The latter can be determined by simulating operation of the Hardware Modules 3 for production…”)

Riek and Kraft do not appear to explicitly disclose
a portion of an aircraft.

However, Larsen teaches a portion of an aircraft. (Pg. 2046 right col last ¶ - pg. 2047 left col ¶1 Larsen teaches calculating and determining the production of an aircraft “…As scenario an airplane fuselage production process was considered. The first strategy finds a path by parameterizing the movements of the robots. The second method uses cell decomposition and the master-slave hierarchy principle. Initially a path for the material was calculated and afterwards the required robot poses to transport the material were determined…”)
Riek, Kraft, and Larsen are analogous art because they are from the same field of endeavor, planning robotic operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the production workflow directs the robotic assets to simulate fabricating as disclosed by Riek and Kraft by a portion of an aircraft as disclosed by Larsen.
One of ordinary skill in the art would have been motivated to make this modification in order to improve production cost and quantity by increasing the amount of automation as discussed on pg. 2042 left col ¶1 by Larsen “In the last years oil prices were constantly rising. The aircraft manufacturers take an interest in building lighter helicopters or airplanes which save fuel over their long lifetime. In the last years a lot of new airplanes have been developed which have a high amount of carbon fiber reinforced plastics (CFRP) in their structural weight. A very famous airplane is the AIRBUS A380 with 20% and the AIRBUS A350 with 50 %. Fibers which are made of carbon are very thin and very strong. Components made of CFRP offer the highest strength-to-weight ratios compared to any other material. Another very interesting characteristic is their superior thermal and conductive properties [1]. This makes them very interesting for car, aerospace and sports industries. At the moment most of the CFRP production steps are manual labor intensive. To make the production cost-efficient with a high quality and quantity it is very important to automate these steps.”

Regarding Claim 20: Riek and Kraft teach The non-transitory computer-readable medium of claim 15, wherein: 
Riek teaches the production workflow directs the robotic assets functioning in a physical production cell ([0174] Riek teaches the robotic system performing the production “…performing the steps for planning operation of the robotic system, taking into account the current status of Hardware Modules, thereby allocating Hardware Modules to actions as production progresses, flexibly adapting the allocation to the evolving production process…”)

Riek and Kraft do not appear to explicitly disclose
to fabricate a portion of an aircraft.

However, Larsen teaches to fabricate a portion of an aircraft. (Pg. 2043 left col ¶2 Larsen teaches productions, i.e. fabricate of an AIRBUS A320, i.e. aircraft “…Fig. 2 shows a sequence of steps of the CFRP production with cooperating robots. The cut pieces are manually put on a table where the robots pick them up. During the pickup phase the robots form the 2m piece from 2D into 3D. Afterwards the cut piece is transported into the tool form which in this case is the lower fuselage of an AIRBUS A320. There it is fixated with punctual heat. The robots are equipped with specially designed end-effectors, which work similar to a vacuum cleaner, to handle the material…”)
Riek, Kraft, and Larsen are analogous art because they are from the same field of endeavor, planning robotic operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the production workflow directs the robotic assets functioning in a physical production cell as disclosed by Riek and Kraft by to fabricate a portion of an aircraft as disclosed by Larsen.
One of ordinary skill in the art would have been motivated to make this modification in order to improve production cost and quantity by increasing the amount of automation as discussed on pg. 2042 left col ¶1 by Larsen “In the last years oil prices were constantly rising. The aircraft manufacturers take an interest in building lighter helicopters or airplanes which save fuel over their long lifetime. In the last years a lot of new airplanes have been developed which have a high amount of carbon fiber reinforced plastics (CFRP) in their structural weight. A very famous airplane is the AIRBUS A380 with 20% and the AIRBUS A350 with 50 %. Fibers which are made of carbon are very thin and very strong. Components made of CFRP offer the highest strength-to-weight ratios compared to any other material. Another very interesting characteristic is their superior thermal and conductive properties [1]. This makes them very interesting for car, aerospace and sports industries. At the moment most of the CFRP production steps are manual labor intensive. To make the production cost-efficient with a high quality and quantity it is very important to automate these steps.”

Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Baizid et al., “IRoSim: Industrial Robotics Simulation Design Planning and Optimization platform based on CAD and knowledgeware technologies” teaches simulation of the robotic assets in an offline-CAD software utilizing robot manipulators.
Maturana et al., 2014/0180644 A1 teaches a method for simulation for the robotic devices utilizing PLC functions between the simulation and implementation through a controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2127